Citation Nr: 0923422	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-31 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for synovial 
chondromatosis and arthritis, left knee, status post 
arthroscopic synovectomy, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marines from July 
1980 to July 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
continued a 10 percent rating for the Veteran's left knee 
disability.  The RO issued a notice of the decision in March 
2007, and the Veteran timely filed a Notice of Disagreement 
April 2007.  The RO provided a Statement of the Case (SOC) in 
August 2007 and thereafter, in October 2007, the Veteran 
timely filed a substantive appeal.  In March 2009, the RO 
provided a Supplemental Statement of the Case (SSOC).

In April 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board, pursuant to the 
Veteran's request, kept the record open for a period of 30 
days for the submission of additional evidence.  See Hearing 
Transcript at 2.  The Board notes that medical records, along 
with a waiver of initial RO consideration, were received 
within that time period.

In a March 2002 rating decision, the Veteran filed a claim 
for an increased rating for his right elbow disability.  In a 
February 2007 rating decision, the RO increased the rating to 
10 percent.  The Veteran has not filed a NOD with respect to 
this claim.  Therefore, the right elbow claim is not on 
appeal.

In a September 2008 rating action, the RO denied service 
connection for a right shoulder disability.  In a March 2009 
rating action, the RO granted secondary service connection 
for a right knee disability and rated it 10 percent 
disabling.  The Board notes that the one-year period for 
filing a NOD has not yet expired with respect to these 
claims.  See 38 C.F.R. § 20.302(a) (2008).



This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

During his testimony before the Board, the Veteran indicated 
that he has received ongoing treatment for his left knee 
disability, to include injections, from MOC Federal Hospital 
from 2001 to the present.  The claims file does not include 
records from 2005 or from 2007 to the present.  Upon remand, 
the AMC/RO should obtain all outstanding records regarding 
the issue on appeal.  38 C.F.R. § 3.159(c)(2) (2008).

The Board further notes that during the pendency of this 
appeal, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court of Appeals for Veterans Claims (Court) held that, 
for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Review of the claims file indicates that the Veteran received 
Vazquez notice in a December 2008 letter.  However, the 
letter did not provide all relevant diagnostic codes.  
Therefore, upon remand, the issued VCAA letter should provide 
the Veteran with notice of all relevant diagnostic codes.  
Specifically, the letter should include copies of Diagnostic 
Codes 5003, 5010, 5015, and 5256-5261. 

The Veteran has indicated on appeal, in essence, that his 
service-connected left knee disability has significantly 
interfered with his duties as a policeman.  The AMC/RO must 
advise the veteran that under 38 C.F.R. § 3.321(b) the 
governing norm in consideration of such a claim is that of an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The AMC/RO 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from a left knee disability and statements from his 
employer, coworkers, health care providers, family, and 
friends who have observed the effects of his left knee 
disability on his duties as a policeman.  The veteran should 
be requested to submit all evidence in his possession that 
pertains to this matter.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2008).  
The AMC/RO must send the Veteran a VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) specific to the claim for 
an increased rating for the Veteran's 
service-connected left knee disability.  
Specifically, the letter should: (a) inform 
the appellant about the information and 
evidence not of record that is necessary to 
substantiate the claim for an increased 
rating for synovial chondromatosis and 
arthritis, left knee, status post 
arthroscopic synovectomy; (b) inform the 
appellant about the information and 
evidence that VA will seek to provide; and 
(c) inform the appellant about the 
information and evidence the appellant is 
expected to provide.

The VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must be consistent 
with the information or evidence needed to 
establish an increased rating as outlined 
by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the 
AMC/RO must advise the appellant that he 
may submit evidence showing the effects of 
the worsening of his left knee disability 
upon his employment and daily life.  The 
AMC/RO must also provide more specific 
notice of the applicable diagnostic 
criteria.  Specifically, the notice must 
inform the appellant of the criteria needed 
to obtain an increased rating under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010, 5015, and 5256-5261.

2. With release authorization from the 
Veteran, obtain and associate with the 
claims file records from the MOC Federal 
Hospital, 99th Medical Group, at Nellis Air 
Force Base, Nevada, dated from January 2005 
to the present.
3. The AMC/RO should contact the veteran 
and inform him hat he should submit any 
evidence that he has or can obtain in 
support of the claim for a schedular or 
extraschedular rating for his left knee 
disability, to include statements from 
employers (former or current) or co-workers 
who can attest to his difficulties on the 
job as a result of his left knee 
disability.

4. Thereafter, the RO should refer the 
issue of whether an extraschedular rating 
is warranted for the veteran's service- 
connected left knee disability to the VA 
Chief Benefits Director, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).

5. Following any other development that is 
warranted by the state of the record, the 
RO/AMC should readjudicate the claim for 
entitlement to a rating in excess of 10 
percent for synovial chondromatosis and 
arthritis, left knee, status post 
arthroscopic synovectomy.  If the benefit 
sought remains denied or not granted to the 
Veteran's satisfaction, the RO/AMC should 
prepare an SSOC and send it to the Veteran 
and his representative.  An appropriate 
period of time to respond should also be 
provided.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




